Citation Nr: 0919448	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 until 
March 1992.    

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2007 and the issue of 
service connection for a left knee disability was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia for additional development.  Prior to the 
Remand, this matter was before the BVA on appeal from a 
September 2004 rating decision.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

The Board notes that the claims for increased ratings for 
residuals repair of a right knee lateral meniscus and 
folliculitis keloidalis nuchae, postoperative, were finally 
decided by the December 2007 Board decision, and are thus not 
currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was previously granted service connection for a 
right knee disability.  The Veteran essentially asserts that 
he has a left knee disorder due to his service or as 
secondary to his service-connected right knee disability.  

The Veteran informed his VA physician, as recorded in a March 
2004 VA outpatient treatment record, that while in service he 
fell down and hurt both his knees.  Although service medical 
records indicate that the Veteran injured his right knee in a 
fall, they do not indicate that he complained of or was 
diagnosed with a left knee disorder.  
  
According to records from Phoebe Putney Memorial Hospital, 
the Veteran was involved in a motor vehicle accident on 
December 12, 2000.  The Veteran underwent bilateral closed 
reduction and percutaneous pinning of the tibial plateau, as 
well as other medical procedures to his knees.  The Veteran 
was found to have arthritis in the left knee in a November 
2002 medical report from Dr. R.S.P.  
A December 2002 VA X-ray report found the Veteran's left knee 
to show a deformity of the proximal tibia.  A July 2004 VA 
outpatient treatment record indicates that the Veteran had a 
total left knee replacement in 2003.  

The Veteran has asserted, in his November 2004 notice of 
disagreement, that he had a left knee disorder prior to his 
December 2000 accident and that VA medical center records 
from 1999 would substantiate his claim.  Although VA medical 
center records from 1999 were requested by the RO, a March 
2005 letter indicates that they could not be located.

The Board previously remanded the Veteran's left knee claim 
for a VA examination to determine whether it is at least as 
likely as not that the Veteran's current left knee disorder 
is related directly to, secondary to, or aggravated by his 
service or his service-connected right knee disability.  The 
record indicates that the Veteran was scheduled for a VA 
examination on Wednesday, January 30, 2008 in regards to his 
left knee claim.  A VA note indicates that the Veteran failed 
to report for his examination.  However, the notice letter 
sent to inform him of his VA examination was dated January 
25, 2008.  The Board finds that the VA examination notice was 
dated as mailed on Friday, January 25, 2008 for an 
examination for the following Wednesday, January 30, 2008, a 
mere 5 days prior to his scheduled examination.  Furthermore, 
the Board notes that the 5 day period also incorporated a 
weekend, during which mail service may not have been fully 
available.

Given the short, 5 day, time period between the date the 
notice was reportedly mailed and the date of the VA 
examination, the fact that the 5 day period included a 
weekend, and the non-adversarial nature of the claim process, 
the Board finds that the Veteran may not have received 
adequate notice of his scheduled VA examination.  The time 
frame between when the Veteran may be expected to have 
received a notice mailed on the Friday prior to his Wednesday 
morning examination might not have been adequate enough to 
allow him the opportunity to arrange his schedule, plan 
transportation, or contact the VA medical center (VAMC) about 
scheduling.  The Board thus finds that the Veteran should be 
provided another opportunity to have his left knee disorder 
evaluated by a VA examiner.  

The Veteran is notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).

The Board further notes that VAMC medical records were last 
printed in December 2006, for association with the claims 
file.  The more recent VA medical records should also be 
obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the Dublin 
VA medical center and request all 
medical records, specifically including 
any records concerning the Veteran's 
left knee disorder, from December 2006 
to the present.  

2.  Once the VA medical records are 
associated with the claims file, the 
RO/AMC should arrange for an 
appropriate VA examination to determine 
the nature and etiology of the 
Veteran's current left knee disorder.  
All indicated tests and studies should 
be performed.  

The examiner is requested to provide an 
opinion concerning the nature and 
etiology of the Veteran's left knee 
disorder.  Opinions should take into 
account the Veteran's December 12, 2000 
motor vehicle accident and the left 
knee problems resulting from that 
accident.  

The examiner should state whether any 
left knee disability found is related 
to service, including to any incident 
of service.

The examiner should specifically state 
whether any current left knee disorder 
found is directly related to the 
service-connected right knee 
disability, or whether it is related to 
the December 2000 motor vehicle 
accident.  

If the examiner concludes that the 
service-connected right knee disorder 
did not cause a left knee disorder or 
that the left knee disorder is not due 
to service, he/she should indicate 
whether the service-connected right 
knee disability aggravates the left 
knee (i.e., causes an increase in the 
underlying disability which is beyond 
the natural progress).

The rationale for all opinions 
expressed should be explained. The 
claims files should be made available 
to the examiner for proper review of 
the medical history, including the 
Veteran's service treatment records.  
The examination report is to reflect 
whether such a review of the claims 
files was made.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




